Citation Nr: 0707613	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral foot 
disability manifested by painful arches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDING OF FACT

Current plantar fasciitis has not been clinically dissociated 
from bilateral pes planus initially demonstrated during 
service manifested by bilateral foot pain.


CONCLUSION OF LAW

Bilateral pes planus with plantar fasciitis was incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 
5107(b (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of February 2003 and September 2006 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claim for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA 
treatment, and a VA examination report.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

The veteran's service medical records reveal that no 
abnormality of the feet was identified on examination for 
enlistment into service in December 1978.  Clinical 
examination of the lower extremities at that time was noted 
to be normal.  The veteran was seen in February 1980 for 
chronic bilateral foot pain, made worse with long road 
marches.  He was referred to the podiatry clinic.  Later that 
same month he complained of bilateral foot pain at the 
arches.  It was noted the feet appeared to be semi-flat.  In 
April 1980, the veteran complained of pain at the bottom of 
both feet.  Following physical examination, the assessment 
was possible structural weakness syndrome.  The veteran was 
seen by a podiatrist in May 1980.  His complaints included 
bilateral foot pain.  Physical examination revealed bilateral 
flexion flat feet.  The impression was flexion pes planus.  
He was prescribed bilateral heel lifts.  When seen for cold 
weather injury of the feet in January 1981, physical 
examination findings included pain in the arch of the right 
foot.  

In June 1982, the veteran was noted to have pain in both 
arches and the ball of his feet.  Bilateral soft pes planus 
with tender metatarsals was noted on physical examination.  
The assessment was bilateral pes planus.  The veteran again 
complained of increased pain in the arches, bilaterally, in 
July 1982 when the assessment following physical examination 
was bilateral pes planus.  He was prescribed an orthotic and 
placed on Profile.  The service medical records also include 
findings on multiple occasions of bunions of the left and 
right feet.

Post service VA clinical records reveal the veteran has been 
diagnosed on multiple occasions with current bilateral 
plantar fasciitis.  The veteran underwent a VA fee-basis 
examination in July 2003 for cold weather injury of the feet, 
when it was noted there was an incidental finding of bunions 
of both feet.  Examination for pes planus or plantar 
fasciitis was not undertaken at that time.  However, VA 
outpatient treatment records dated from January 2003 to June 
2004 reveal the assessments in January 2003 included shallow 
arches and bilateral plantar fasciitis.  The veteran reported 
a history of bilateral heel and arch pain since service.  In 
June 2003, the veteran complained of bilateral foot pain 
mainly at the heels and arches.  It was noted that he was 
wearing inserts per a podiatrist's recommendation.  

While the record is devoid of objective evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service in 1983 and VA outpatient 
treatment in January 2003, the medical evidence of record 
clearly indicates that the veteran's current complaints of 
bilateral foot pain at the arches, and clinical findings of 
shallow arches and plantar fasciitis are the same as the 
relevant complaints of bilateral foot pain at the arches, and 
clinical findings of bilateral pes planus, noted during 
service.  The Board finds that such objective clinical 
evidence is sufficient to establish chronicity of bilateral 
pes planus with bilateral arch pain since service.  In this 
regard, the Board finds that there does not exist any 
competent clinical evidence to establish that bilateral pes 
planus with bilateral arch pain in service was acute and 
transitory or resolved with no residual disability.  Hence, 
with resolution of doubt in the veteran's favor, the Board 
finds that competent clinical evidence of record supports 
service connection for bilateral pes planus with bilateral 
plantar fasciitis.


ORDER

Service connection for bilateral pes planus with bilateral 
plantar fasciitis is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


